IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs December 4, 2012

              JEREMY TAYLOR v. DWIGHT BARBEE, WARDEN

                 Appeal from the Circuit Court of Lauderdale County
                        No. 6560    Joseph H. Walker, Judge


              No. W2012-01007-CCA-R3-HC - Filed December 13, 2012


Jeremy Taylor (“the Petitioner”) entered a guilty plea to charges of aggravated rape,
aggravated robbery, aggravated kidnapping, and aggravated assault. The Petitioner
subsequently filed a petition for writ of habeas corpus, alleging that the speedy trial
provisions of the Interstate Detainer Act were violated as to the Petitioner. The habeas
corpus court dismissed his petition without a hearing, finding that the Petitioner’s claim did
not render the judgments against him void. The Petitioner now appeals. After a review of
the record and the applicable law, we dismiss the appeal.

                Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which A LAN E. G LENN and
R OBERT W. W EDEMEYER, JJ, joined.

Jeremy Taylor, pro se, Henning, Tennessee, as the appellant.

Robert E. Cooper, Jr., Attorney General and Reporter; and David H. Findley, Senior Counsel,
for the appellee, State of Tennessee.

                                          OPINION

       On April 7, 2004, the Petitioner entered a guilty plea to charges of aggravated rape,
aggravated robbery, aggravated kidnapping, and aggravated assault. As a part of the plea
agreement, the Petitioner agreed to an effective sentence of twenty years. On April 19, 2012,
the Petitioner filed the instant petition seeking habeas corpus relief contending that the State
had violated the speedy trial provisions of the Interstate Detainer Act in its prosecution of the
Petitioner’s case. The habeas corpus court summarily dismissed the Petition, finding that the
Petitioner had failed to establish a claim that would render his judgments void. The habeas
corpus court also noted that the Petitioner had failed to attach to his petition copies of the
judgments entered against him. The Petitioner timely appealed to this Court.

                                             Analysis

        On August 8, 2012, this Court issued an order requiring the Petitioner to file a brief
by September 12, 2012, or the Court would dismiss the Petitioner’s appeal. Instead of filing
a brief, the Petitioner filed a document requesting this Court to treat his petition as his brief.

        Tennessee Rule of Appellate Procedure 27(a) provides the proper guidelines for
appellate briefs before this Court. Pursuant to this rule, appellants must include the following
in their appellate briefs:

       (1) A table of contents . . . ; (2) A table of authorities . . . ; (3) A jurisdictional
       statement in cases appealed to the Supreme Court . . . ; (4) A statement of the
       issues presented for review; (5) A statement of the case . . . ; (6) A statement
       of facts . . . ; (7) An argument . . . ; [and] (8) A short conclusion.

Id.

        A review of the petition demonstrates that it clearly fails to satisfy the requirements
of Rule 27(a), even when we liberally construe those requirements for the Petitioner because
the Petitioner is proceeding pro se. Therefore, in accordance with the order previously
entered by this Court, we conclude that this appeal should be dismissed.

        Moreover, even if we were to consider the appeal on the merits, we would affirm the
summary dismissal by the trial court. The Petitioner clearly failed to comply with the strict
procedural requirements for filing a meritorious petition for habeas corpus relief.
Additionally, the Petitioner’s claim regarding alleged violations of the speedy trial provisions
of the Interstate Detainer Act, at most, would render his convictions voidable, not void.

                                            Conclusion

      Accordingly, for the reasons set forth above, the Petitioner’s appeal is hereby
dismissed.


                                              _________________________________
                                              JEFFREY S. BIVINS, JUDGE



                                                 -2-